As I understand the controlling opinion, it holds that although Jefferson attacked Waldrop with his bare hands only, nevertheless that fact did not deprive Waldrop of the right to defend himself with a deadly weapon if "it reasonably appeared to him that Jefferson might have (then and there) succeeded in taking away from him the loaded pistol that he then held in his hands," and then have attacked Waldrop with it. In this I concur.
If there is error in either of the two instructions for the appellant, referred to in the controlling opinion, which the reporter will set out in full,1 the jury, in the *Page 461 
light of the evidence and of other granted instructions, could not, or at least, should not, and do not, appear to have been, misled thereby. Jefferson's attack was made on Waldrop in the dark, and there was no cessation in it, but from its beginning it continued fast and furious, lasting only a few seconds, during which Waldrop had to think and act quickly. The words quoted from one of the instructions, that "If Waldrop acted from hurried consideration, induced by reasonable evidence, the defendants will not be held responsible for a mistake as to the extent of the actual danger," should not be lifted from and construed independent of their context; when construed in the light of the entire instruction and the evidence, they will appear to set forth, though not in the most apt language, what the court correctly instructed, the jury in another instruction for the appellee, i.e.: "That in passing upon the conduct of the defendant Waldrop on the occasion in question, the jury should not judge his conduct by the light of the after-developed events, nor hold him to the same cool and correct judgment which the members of the jury are able to form, but the jury should put themselves in Waldrop's place *Page 462 
and judge of his acts by the facts and circumstances by which he was then surrounded."
The words, "was justified in considering or anticipating the consequences of a further attack, if such might appear to a reasonably prudent person to be present, urgent and not otherwise avoidable except by flight," also quoted from that instruction, when considered in the light of their context and the evidence, do not, I submit with deference, mean what they are here said to mean, and could not have misled the jury. As hereinbefore said, the attack by Jefferson on Waldrop was not only continuous, but was fast and furious, without any break therein except the intervals of time between the blows that were being delivered by Jefferson as fast as they possibly could be. The attack was in progress from its inception until Jefferson was killed; and if it reasonably appeared to Waldrop that Jefferson then had the means and purpose to do him great bodily harm, that danger was imminent and impending every moment from the time Jefferson struck the first blow until he was killed.
When the other criticized instruction is construed in the light of the other instructions and of the evidence no reversible error, if error at all, seems to me to appear therein. Waldrop had testified that it appeared to him, and as hereinbefore pointed out, he had to think and act quickly, that Jefferson might then and there take his pistol from him, and "I figured if he ever got my pistol, why, I would not be here today." That was the evidence on which this instruction was based, and it is not, in my judgment, in conflict with the appellant's instruction as to the right of Jefferson to use force to free himself from an unlawful arrest, if he was so arrested.
The judgment of the court below should be affirmed.
1 "The Court instructs the jury for the defendants that the law does not require that Waldrop should have been in actual danger or then be threatened with danger at the hands of said Jefferson to exercise the right of self-defense, but the law considers when Waldrop was threatened with danger, if the proof shows that he was so threatened he may judge from appearances and determine therefrom as to the actual state of things surrounding him, and in such case, if Waldrop acted from hurried considerations, enduced by reasonable evidence, the defendants will not be held responsible for a mistake as to the extent of the actual danger, and if the jury believe from the evidence that at the time of the shooting the conduct of the deceased Jefferson was such as to indicate to the mind of a reasonably prudent man the belief that the said Jefferson then had the means and purposes to kill Waldrop, or do him some great bodily harm, then Waldrop was justified in considering or anticipating the consequences of further attack upon him, if such might appear to a reasonably prudent person to be present, urgent and otherwise unavoidable except by flight, and protect his own life or limb by the taking of the life of said Jefferson, even though the jury in the light of subsequent developments may believe that the danger was not real but only apparent, and if the jury so believe they should find for the defendants."
"The Court instructs the jury for the defendants that even though neither Conner nor Waldrop had a warrant for the arrest of said Jefferson, and even though the theft of the coal, if such was committed by the said Jefferson, was not committed in the presence of either of the said Conner or Waldrop, and even though you believe from the evidence that the deceased Jefferson was unlawfully arrested and arrested without justification, and because of such unlawful and unjustifiable arrest said Jefferson had the right to resist such arrest by striking Waldrop with his fists, yet that did not cut Waldrop off from his right of self-defense if you believe from the evidence that if the said Jefferson, by continuing the assault would have gotten Waldrop in a position where as a reasonably prudent person he might reasonably believe that his life would be put in danger, or he would suffer great bodily harm at the hands of said Jefferson even though said Jefferson was unarmed and was only striking Waldrop with his fists." *Page 463